ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kimberly Slaven on 12/03/2021.

Claims 17-18 and 21-24 have been amended to:

17.	(Currently Amended) A method for manufacturing a valve body of a hollow valve having optimized interior stem geometry, the method comprising 
	providing a bowl-shaped semi-finished product, the semi-finished product having an annular wall that surrounds a cylindrical cavity that is open at a stem end of the semi-finished product, and a base section;
	forming a valve head from the base section;
	lengthening the annular wall in an axial direction by forming, wherein a mandrel is inserted into the cylindrical cavity during the forming; and thereafter
	reducing an outer diameter of the annular wall by rotary swaging without the mandrel present in the cylindrical cavity to obtain a valve stem having a predetermined outer diameter (D) corresponding to 
, successively decreasing provided with structuring.

18.	(Currently Amended) The method according to claim 17, wherein the providing of the bowl-shaped semi-finished product includes:
	providing an at least partially cylindrical blank; and
	forming the bowl-shaped semi-finished product from the at least partially cylindrical blank.

21.	(Currently Amended) The method according to claim 17, wherein the lengthening of the annular wall takes place via rotary swaging with the mandrels, or ironing via the mandrels.

22.	(Currently Amended) The method according to claim 17, wherein the structuring 

23.	(Currently Amended) The method according to claim 17, further comprising:
	filling with a coolant; and closing the valve stem at the stem end.

24.	(Currently Amended) A hollow valve[[,]] having optimized interior stem geometry, the hollow valve including .

Reasons for Allowance
Claims 17-25 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination set forth in the independent claim. In particular the prior art of record does not teach the specific method step(s) for manufacturing a valve body of a hollow valve, and wherein multiple mandrels having different, successively decreasing diameters are used during the lengthening of the annular wall, such that at least the last used mandrel has an outer surface with structuring in combination with the other claim limitations.
The closest prior art of record teaches wherein a single mandrel, of which may optionally include structuring, is used during the lengthening of the valve stem and the reducing of the diameter of the valve stem. Other comparable methods teach wherein multiple mandrels of decreasing diameter and increasing length are used to form the hollow valve body/valve stem, wherein none of said mandrels include structuring.
None of the prior art of record teaches and/or suggests a method for forming a valve body in the specific manner claimed [e.g., in particular with respect to how the annular wall is lengthened and structured followed by/in combination with the subsequent reducing of an outer diameter of the annular wall by rotary swaging without the mandrel present in the cylindrical cavity].
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747